



Exhibit 10.07


PERFORMANCE UNIT AWARD AGREEMENT


This Performance Unit Agreement (“Agreement”), effective as of July 24, 2019
(“Grant Date”), is between NuStar Energy L.P. (the “Partnership”) and the
recipient of this Agreement (“Participant”), a participant in the NuStar Energy
L.P. 2019 Long-Term Incentive Plan, as the same may be amended (the “Plan”),
pursuant to and subject to the provisions of the Plan. All capitalized terms
contained in this Agreement shall have the same definitions as are set forth in
the Plan unless otherwise defined herein. The terms governing this Award are set
forth below. Certain provisions applicable to this Agreement are set forth on
Appendix A.


1.
Grant of Performance Units. The Compensation Committee (the “Committee”) of the
Board of Directors of NuStar GP, LLC (the “Company”) hereby grants, pursuant to
Section 6.3 of the Plan, to Participant the number of Performance Units under
the Plan communicated to the Participant by the Participant’s manager, which
represents the target number of Performance Units subject to this Agreement,
which grant is subject to the terms and conditions of this Agreement and the
Plan. A “Performance Unit” is an unfunded, unsecured contractual right (commonly
referred to as a “phantom unit”) which, upon vesting, entitles Participant to
receive a Unit of the Partnership. No DERs are granted in connection with this
Award of Performance Units.



2.
Performance Period. Except as provided below with respect to a Change of Control
and as the Committee may provide with respect to TUR (as defined in Section 4A),
the performance period for any Performance Units eligible to vest on any given
Vesting Date (as defined below) shall be the calendar year ending on the
December 31 immediately preceding such Vesting Date (each, a “Performance
Period” and specifically, with respect to each of 2019, 2020 and 2021, the “Year
1 Performance Period,” the “Year 2 Performance Period,” and the “Year 3
Performance Period,” respectively).



3.
Vesting and Settlement.

A.
Vesting. Except as otherwise provided in this Agreement, the Performance Units
granted hereunder shall be eligible to vest, subject to Section 4, over a period
of three years in equal, one-third increments (provided, however, that if such
increments would otherwise result in a fractional Performance Unit with respect
to the applicable Annual Tranche, such fractional Performance Unit shall be
rounded to the nearest whole number) (each increment, an “Annual Tranche” and
specifically, with respect to the applicable Performance Period for each of the
periods ending on December 31, 2019, 2020 and 2021, the “Year 1 Annual Tranche,”
the “Year 2 Annual Tranche,” and the “Year 3 Annual Tranche,” respectively).
Except as otherwise provided in this Agreement, the applicable portion, if any,
of each Annual Tranche shall vest on the date that the Committee certifies the
attainment of the Performance Goals established by Committee (“Performance
Measures”) for the applicable Performance Period in accordance with Section 4
following completion of the applicable Performance Period (each of these three
vesting dates is referred to as a “Vesting Date”). Except as provided below in
Section 3C, Performance Units subject to an Annual Tranche that do not vest as
of the Vesting Date for such Annual Tranche shall be automatically and
immediately forfeited for no consideration. In no event shall a number of
Performance Units greater than 200% of the number of Performance Units subject
to this Agreement vest under any circumstances.  






--------------------------------------------------------------------------------





B.
Settlement. Except as provided otherwise in Section 6, any Performance Units
that vest pursuant to this Agreement shall be settled as soon as reasonably
practical after the applicable Vesting Date and in all events no later than
March 15 of the calendar year following the end of the applicable Performance
Period. This Agreement and the Award evidenced hereby are intended to comply
with or otherwise be exempt from, and shall be administered consistently in all
respects with, Section 409A of the Code and the regulations promulgated
thereunder and each payment hereunder shall be considered a separate payment
under Section 409A of the Code. If necessary in order to attempt to ensure such
compliance, this Agreement may be reformed, to the extent possible, unilaterally
by the Partnership consistent with guidance issued by the Internal Revenue
Service. Participant agrees that the Units to which Participant will be entitled
in connection with the vesting, if any, of each Performance Unit may be in
uncertificated form and recorded with the Partnership’s or its Affiliates’
service provider.



C.
Additional Vesting Opportunity for Carried Forward Units. With respect to each
Annual Tranche, any Performance Units that do not vest on the original Vesting
Date for such Annual Tranche and that would otherwise be forfeited pursuant to
Section 3A (the “Carried Forward Units”) shall not be forfeited pursuant to
Section 3A and shall again be eligible to vest on the Vesting Date for the
immediately following Performance Period. The portion of the Carried Forward
Units that vest, if at all, shall be based on the attainment of the Performance
Measures for such immediately following Performance Period; provided, however,
that regardless of the level of Performance Measures achieved for the
immediately following Performance Period, no more than 100% of the Carried
Forward Units shall be eligible to vest. Any Carried Forward Units that do not
vest on the Vesting Date for the immediately following Performance Period shall
be automatically and immediately forfeited for no consideration.  



4.
Performance Measures.

A.
Performance Unit Vesting for the Year 1 Performance Period. The number of
Performance Units in the Year 1 Annual Tranche that will vest on the applicable
Vesting Date shall be determined by multiplying (1) the average of the DCR
Vesting Percentage for the Year 1 Annual Tranche and the TUR Vesting Percentage
for the Year 1 Annual Tranche (each, as defined below) by (2) the number of
Performance Units in the Year 1 Annual Tranche.








--------------------------------------------------------------------------------





I.
DCR Vesting Percentage for the Year 1 Annual Tranche. The DCR Vesting Percentage
for the Year 1 Annual Tranche shall be based on the distribution coverage ratio
(“DCR”) achieved by the Partnership during the Year 1 Performance Period as
follows:

Level
DCR
DCR Vesting Percentage for Year 1 Annual Tranche
Threshold
1.10 : 1
50%
Target
1.21 : 1
100%
Exceeds Target
1.33 : 1
150%
Maximum
1.45 : 1
200%



If the actual performance is between performance levels, the DCR Vesting
Percentage will be interpolated on a straight line basis for achievement between
performance levels. Notwithstanding the foregoing, the Committee has full
discretion to apply a DCR Vesting Percentage between 0% and 200% to the Year 1
Annual Tranche.
II.
TUR Vesting Percentage for the Year 1 Annual Tranche. The TUR Vesting Percentage
for the Year 1 Annual Tranche shall be based on the Partnership’s total
unitholder return (“TUR”) relative to the TURs of the peer group of companies
set forth on Appendix B (the “Target Group”) during the period beginning on July
31, 2018 and ending on December 31, 2019 (“Year 1 TUR Period”).

a.
Total Unitholder Return (TUR). The TUR for each company in the Target Group
(including the Partnership) is measured by dividing the sum of (i) the cash
distributions on the common shares or common units of such company during the
Year 1 TUR Period, assuming cash distribution reinvestment and (ii) the
difference between the price of a common share or common unit of such company at
the end and at the beginning of the Year 1 TUR Period (appropriately adjusted
for any share or unit dividend, share or unit split, spin-off, merger or other
similar corporate events) by (iii) the price of a common share or common unit of
such company at the beginning of the Year 1 TUR Period.

b.
Performance Ranking. The TUR for the Year 1 TUR Period for the Partnership and
each company in the Target Group shall be arranged by rank from best to worst
according to the TUR achieved by each company. The total number of companies so
ranked shall then be divided into four groups (“Quartiles” and each a
“Quartile”). For purposes of assigning companies to Quartiles (with the 1st
Quartile being the best and the 4th Quartile being the worst), the total number
of companies ranked (including the Partnership) shall be divided into four
groups as nearly equal in number as possible. The number of companies in each
group shall be the total number contained in the Target Group divided by four.
If the total number of companies is not evenly divisible by four, so that there
is a fraction contained in such quotient, the extra company(ies) represented by
such fraction will be included in one or more Quartiles as follows:

Fraction
Extra Company(ies)
¼
1st Quartile
½
1st Quartile
2nd Quartile
¾
1st Quartile
2nd Quartile
3rd Quartile








--------------------------------------------------------------------------------





c.
Vesting Percentage. The TUR Vesting Percentage for the Year 1 Annual Tranche
shall be determined based on where the Partnership’s TUR during the Year 1 TUR
Period falls within the following ranges:

Partnership TUR Position
TUR Vesting Percentage for
Year 1 Annual Tranche
4th Quartile
0%
3rd Quartile
50%
2nd Quartile
100%
1st Quartile
150%
If the Partnership’s TUR is the highest achieved in the 1st Quartile
200%



Notwithstanding the foregoing, the Committee has full discretion to apply a TUR
Vesting Percentage between 0% and 200% to the Year 1 Annual Tranche.


B.
Performance Unit Vesting for the Year 2 and Year 3 Performance Periods. The
Committee will designate the Performance Measures that will apply for the Year 2
Performance Period and the Year 3 Performance Period (the “Year 2 Performance
Measures” and the “Year 3 Performance Measures,” respectively) during the
applicable year. Within the Committee’s discretion, the Year 2 Performance
Measures and the Year 3 Performance Measures may result in the vesting of
greater than 100% (up to 200%) of the Year 2 Annual Tranche and the Year 3
Annual Tranche, respectively. The Year 2 Performance Measures and the Year 3
Performance Measures shall be applied to the Year 2 Annual Tranche and the Year
3 Annual Tranche, respectively, to determine the Performance Units that vest
with respect to the applicable Performance Period. Notwithstanding the
foregoing, the Committee has full discretion to vest between 0% and 200% of the
applicable Annual Tranche, regardless of the level of Performance Measures
achieved for the applicable year.

5.
Termination of Employment.

A.
Voluntary Termination and Termination for Cause. Except for a Change of Control,
if Participant’s employment is voluntarily terminated by Participant (other than
through Participant’s death), or is terminated by the Company, the Partnership
or any of their respective Affiliates for Cause, any Annual Tranche for a
Performance Period not completed as of the date of termination shall be
automatically forfeited for no consideration; provided, however, that a
Participant who remains continuously employed with the Company, the Partnership
or any of their respective Affiliates from the Grant Date through the last day
of a Performance Period will be entitled to the Performance Units (i.e., the
Performance Units in the Annual Tranche for such completed Performance Period in
accordance with Section 4 and any Carried Forward Units from the immediately
preceding Performance Period which are eligible to vest with respect to such
completed Performance Period), whether or not Participant remains employed by
the Company, the Partnership or any of their respective Affiliates until the
Vesting Date applicable to the completed Performance Period.






--------------------------------------------------------------------------------





B.
Death, Disability and Termination Other Than for Cause. Except for a Change of
Control, if Participant experiences a Disability (as defined below) or if
Participant’s employment with the Company, the Partnership or any of their
respective Affiliates is terminated by the Company, the Partnership or such
Affiliate other than for Cause (at a time when Participant is otherwise willing
and able to continue providing services) or as a result of Participant’s death
(each, a “Triggering Event”), and the then-current Performance Period will be
completed in fewer than 30 days after such Triggering Event, the Annual Tranche
applicable to the then-current Performance Period (and any Carried Forward Units
which are eligible to vest with respect to the then-current Performance Period)
shall vest and be settled in accordance with Sections 3 and 4 as if Participant
had remained employed through the last day of the Performance Period. Any
Performance Units (including any Carried Forward Units) that fail to vest for
the then-current Performance Period after the application of the previous
sentence, including any Performance Units for any Performance Periods that would
otherwise have commenced following the Triggering Date, shall be automatically
and immediately forfeited for no consideration. Any Performance Units that vest
pursuant to this Section 5B shall be settled as soon as administratively
practicable after the Vesting Date for the then-current Performance Period and
in all events no later than March 15 of the calendar year following the end of
the calendar year in which the applicable Triggering Event occurs. For purposes
of this Agreement, “Disabled” or “Disability” means (i) the inability of
Participant to engage in any substantial gainful activity by reason of any
medically determinable physical or mental impairment that can be expected to
result in death or can be expected to last for a continuous period of not less
than twelve (12) months or (ii) the receipt of income replacements by
Participant, by reason of any medically determinable physical or mental
impairment that can be expected to result in death or can be expected to last
for a continuous period of not less than twelve (12) months, for a period of not
less than three (3) months under the accident and health plan of the Company,
the Partnership or an applicable Affiliate thereof.



6.
Change of Control. Upon a Change of Control, with respect to then-outstanding
Performance Units, all applicable Performance Measures will be deemed achieved
at the maximum levels applicable to such Performance Units and all such
Performance Units shall automatically vest in full. Any Performance Units that
vest pursuant to this Section 6 shall be settled as soon as administratively
practicable after the Change of Control and in all events no later than March 15
of the calendar year following the end of the calendar year in which the Change
of Control occurs.



7.
Withholding. The Company, the Partnership or an applicable Affiliate will
withhold any taxes due from Participant’s grant as the Company, the Partnership
or an applicable Affiliate determines is required by law, which, in the sole
discretion of the Committee, may include withholding a number of Performance
Units or the Units issuable thereunder otherwise payable to Participant.

8.
Acceptance and Acknowledgement. Participant hereby accepts and agrees to be
bound by all of the terms, provisions, conditions and limitations of the Plan
and any subsequent amendment or amendments thereto, as if it had been set forth
verbatim in this Award. Participant shall be deemed to have timely accepted this
Agreement and the terms hereof if Participant has not explicitly rejected this
Agreement in writing to the Partnership within sixty (60) days after the Grant
Date. Participant hereby acknowledges receipt of a copy of the Plan, this
Agreement and Appendix A. Participant has read and understands the terms and
provisions thereof, and accepts the Performance Units subject to all of the
terms and conditions of the Plan and this Agreement. Participant acknowledges
that there may be adverse tax consequences upon the vesting or settlement of the
Performance Units or disposition of the underlying Units and that Participant
has been advised to consult a tax advisor prior to such vesting, settlement or
disposition.






--------------------------------------------------------------------------------





9.
Plan and Appendix Incorporated by Reference. The Plan and Appendix A are
incorporated into this Agreement by this reference and are made a part hereof
for all purposes; provided, however, that, in the event of a conflict between
the Plan and this Agreement or between the Plan and Appendix A, the Plan shall
control.

10.
Restrictions. This Agreement and Participant’s interest in the Performance Units
granted by this Agreement are of a personal nature and, except as expressly
provided in this Agreement or the Plan, Participant’s rights with respect
thereto may not be sold, mortgaged, pledged, assigned, alienated, transferred,
conveyed or otherwise disposed of or encumbered in any manner by Participant.
Any such attempted sale, mortgage, pledge, assignment, alienation, transfer,
conveyance, disposition or encumbrance shall be void, and the Partnership and
its Affiliates shall not be bound thereby.





NUSTAR ENERGY L.P.
By: Riverwalk Logistics, L.P., its general partner
By: NuStar GP, LLC, its general partner




By:_____________________________        
Bradley C. Barron
President & Chief Executive Officer













--------------------------------------------------------------------------------





APPENDIX A


1.
No Guarantee of Tax Consequences. None of the Board, the Company, the
Partnership or any Affiliate of any of the foregoing makes any commitment or
guarantee that any federal, state, local or other tax treatment will (or will
not) apply or be available to Participant (or to any person claiming through or
on behalf of Participant) or assumes any liability or responsibility with
respect to taxes and penalties and interest thereon arising hereunder with
respect to Participant (or to any person claiming through or on behalf of
Participant).



2.
Successors and Assigns. The Partnership and its Affiliates may assign any of
their respective rights under this Agreement and it shall be binding and inure
to the benefit of such successors and assigns. Subject to the restrictions on
transfer set forth herein, this Agreement will be binding upon Participant and
Participant’s beneficiaries, executors, administrators and the person(s) to whom
the Performance Units may be transferred by will or the laws of descent or
distribution.



3.
Governing Law. The validity, construction and effect of this Agreement shall be
determined by the laws of the State of Delaware without regard to conflict of
laws principles.



4.
No Rights as Unitholder. Neither Participant nor any person claiming by, through
or under Participant with respect to the Performance Units shall have any rights
as a unitholder of the Partnership (including, without limitation, voting
rights) unless and until the Performance Units vest and are settled by the
issuance of Units.



5.
Amendment. The Committee has the right to amend or alter this Agreement and/or
the Performance Units; provided, that no such amendment shall adversely affect
Participant’s material rights under this Agreement without Participant’s
consent.



6.
No Right to Continued Service. Neither the Plan nor this Agreement shall confer
upon Participant any right to be retained in any position, as an Employee,
Consultant or Director of the Company, the Partnership or any Affiliate thereof.
Further, nothing in the Plan or this Agreement shall be construed to limit the
discretion of the Company, the Partnership or any Affiliate thereof to terminate
Participant’s service at any time, with or without Cause.



7.
Notices. Any notice required to be delivered to the Partnership under this
Agreement shall be in writing and addressed to the Secretary of the Company at
the Company’s principal offices. Any notice required to be delivered to
Participant under this Agreement shall be in writing and addressed to
Participant at Participant’s address as then shown in the records of the
Company, the Partnership or the applicable Affiliate. Any party hereto may
designate another address in writing (or by such other method approved by the
Partnership) from time to time.



8.
Interpretation. Any dispute regarding the interpretation of this Agreement shall
be submitted by such party to the Committee for review. The resolution of such
dispute by the Committee shall be final and binding on the parties hereto.



9.
Severability. The invalidity or unenforceability of any provision of the Plan or
this Agreement shall not affect the validity or enforceability of any other
provision of the Plan or this Agreement, and each provision of the Plan and this
Agreement shall be severable and enforceable to the extent permitted by law.








--------------------------------------------------------------------------------





APPENDIX B
Target Group




Buckeye Partners, L.P.
Crestwood Equity Partners LP
DCP Midstream, LP
Enable Midstream Partners, L.P.
Energy Transfer LP
EnLink Midstream Partners, LP
Enterprise Products Partners, LP
Genesis Energy, L.P.
Magellan Midstream Partners, L.P.
MPLX LP
NuStar Energy L.P.
ONEOK, Inc
Plains All American Pipeline, L.P.
SEMGroup Corporation
Targa Resources Corp.
 










